Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on 21 April 2022 is acknowledged.
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 April 2022.
 Claim 18 is added.
Claims 1-16 and 18 are pending and under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. 
In the instant case,  Claim 1 recite(s) a composition comprising oligonucleotides that specifically hybridize with the nuclear genome and at least one oligonucleotide that specifically hybridizes with mitochondrial DNA, wherein said oligonucleotide that specifically hybridizes with mitochondrial DNA comprises a nucleic acid molecule in Figure 6.
 It is noted that the standard by which a claim is analyzed for patentability under 101 is to compare the claimed product with a naturally occurring counterpart to determine if there is a significant difference between the claimed product and the natural product found in nature.
Product claims drawn to naturally occurring nucleic acids or fragments thereof, whether isolated or not, are ineligible subject matter under 35 U.S.C. 101. In Association for Molecular Pathology v. Myriad Genetics, Inc. (Myriad), June 13, 2013, the Supreme Court held that claims to isolated DNA are not patent-eligible under 35 U.S.C. 101. In Ambry Genetics, the court identified claimed DNA fragments known as "primers" as products of nature, because they lacked markedly different characteristics. University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014). 
To be patent-eligible, a claim must show a marked difference, a characteristic must be changed as compared to nature. The claimed oligonucleotides which hybridize to naturally- occurring nucleic acid molecules are not significantly different, in structure or function, as compared to naturally occurring product counterparts.  
The oligonucleotides recited in claims 1-16 and 18 lack markedly different characteristics from their naturally occurring counterparts, e.g., because there are no changes in structure, function, or other characteristics.
For example, the oligonucleotides recited in claims 1-16 and 18 have the ability to bind to complementary nucleic acids, similar to naturally-occurring nucleic acids, such as  complementary genomic DNA strands. Therefore, claim 1 aligns to at least one judicial exception that is drawn to the judicial exception of a law of nature, i.e. oligonucleotides that hybridize to naturally- occurring nucleic acid molecules.
Furthermore, claims 1-16 and 18 do not recite any element or combination of elements that is sufficient to ensure that the claims as a whole amount  are drawn to a composition that is significantly different than the judicial exception: claims 1-16 and 18 are directed to a product found in nature. The claims do not recite additional elements that are sufficient to amount to something significantly different than the judicial exception because a panel of genes, whether found together in nature or not are not significantly different than the genes found in nature.
Given these considerations, there is a prima facie case for the claims being drawn to the judicial exception of a product of nature, and therefore the claims are drawn to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Falk et al.
Claim(s) 1-16 and 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Falk et al. (Mitochondrial disease genetic diagnostics: optimized whole-exome analysis for all MitoCarta nuclear genes and the mitochondrial genome." Discovery medicine 14.79 (2012): 389; 31 pages;  published 26 December 2012; and supplementary materials).
 Falk et al. teach analysis of  nucleic acid samples associated with mitochondrial disease, wherein the analysis  comprises whole exome sequencing and wherein reagents include “bait” oligonucleotides that have identical features to the oligonucleotides claimed in Figure 6 of instant application. Furthermore, Falk et al. teach analysis of a panel of genes including BCL2,GPX1, LYRM4, MSRB2, NDUFA11, NUDT8, PIGY, PRDX2, PRDX5, SLC25A26, TIMMI17B, ZBED5 (e.g. Entire Falk reference and especially Agilent SureSelect 50 Mb standard whole-exome capture kit provides insufficient coverage for the mtDNA genome and all MitoCarta genes section and  SureSelect custom probe design to optimize coverage of the mtDNA genome and all MitoCarta genes section, Results and Discussion section, pg. 391; Supplementary Table 1, pg. 13-24 of 31 pages).
Therefore, Falk et al. teach claims 1-16 and 18.


Mintz et al.
Claim(s) 1, 10, 15 and 16 are rejected under 35 U.S.C. 102(a) (1) and 102(a)(2) as being anticipated by Mintz et al.(US20070083334).
 Note:  These rejections  are based on sequence searches included in prosecution of Application 15/032,520, of which the instant application is a continuation.
Mintz et al. teach  a collection of nucleic acid sequences comprising:
  instant SEQ ID NO:1 (e.g. SEQ ID NO: 324618 of Mintz reference); 
  instant SEQ ID NO:5 (e.g. SEQ ID NO: 723013 of Mintz reference); 
  instant SEQ ID NO:6 (e.g. SEQ ID NO: 204616 of Mintz reference); 
  instant SEQ ID NO:7 (e.g. SEQ ID NO: 613941 of Mintz reference);
  instant SEQ ID NO:8 (e.g. SEQ ID NO: 548146 of Mintz reference);
  instant SEQ ID NO:9(e.g. SEQ ID NO: 58823 of Mintz reference).
Furthermore, Mintz et al. teach these nucleic acid are probes (e.g. para 0267,pg. 16; para 0526, pg. 37)  in an array ( e.g. para 0534,pg. 38) that are configured for hybridization (e.g. para 0067-0068, pg. 4).
 	Therefore, Mintz et al. teach claims 1, 10, 15 and 16.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Mintz et al. and Papaconstantinou et al.
Claims 1,2,5-10, 13-16 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Mintz et al.(US20070083334) in view of Papaconstantinou et al. (US20080187911).
Note:  These rejections  are based on sequence searches included in prosecution of Application 15/032,520, of which the instant application is a continuation.
Mintz et al. teach  a collection of nucleic acid sequences comprising:
  instant SEQ ID NO:1 (e.g. SEQ ID NO: 324618 of Mintz reference); 
  instant SEQ ID NO:5 (e.g. SEQ ID NO: 723013 of Mintz reference); 
  instant SEQ ID NO:6 (e.g. SEQ ID NO: 204616 of Mintz reference); 
  instant SEQ ID NO:7 (e.g. SEQ ID NO: 613941 of Mintz reference);
  instant SEQ ID NO:8 (e.g. SEQ ID NO: 548146 of Mintz reference);
  instant SEQ ID NO:9(e.g. SEQ ID NO: 58823 of Mintz reference).
Furthermore, Mintz et al. teach these nucleic acid are probes (e.g. para 0267,pg. 16; para 0526, pg. 37)  in an array (e.g. para 0534,pg. 38) that are configured for hybridization (e.g. para 0067-0068, pg. 4).
	Like Mintz et al.,  Papaconstantinou et al. teach providing probe arrays. Furthermore, Papaconstantinou et al. teach their arrays facilitate gene analysis associated with mitochondrial function and include MitoCarta gene sequences including BCL2 and PRDX5 (e.g. Entire Papaconstantinou reference and especially para 0043, pg. 4; Table 1, pg. 4-11; BCL2 in Table 1, pg. 4-5; PRDX5 in Table 1, pg. 10).
Furthermore, Papaconstantinou et al. teach probe lengths are approximately 20-30 nucleotides ( e.g. Entire Papaconstantinou reference and especially para 0088, pg. 17). 
Therefore, as both Mintz et al. and Papaconstantinou et al. teach probe arrays, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the collection of nucleic acids that can be used as probes comprising instant SEQ ID. 1 and 5-9 that hybridize to target nucleic acid molecules as taught by Mintz et al.  to include providing probe arrays that facilitate gene analysis associated with mitochondrial function and include MitoCarta gene sequences BCL2 and PRDX5, wherein the probe lengths are approximately 20-30 nucleotides as taught by Papaconstantinou  et al. as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a composition comprising oligonucleotides that are capable of hybridizing to mitochondrial DNA, as recited in the instant invention.
 Therefore, the combined teachings of Mintz et al. and Papaconstantinou et al. render obvious claims 1,2,5-10, 13-16 and 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S.Patent 10,519,502
Claims 1-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,519,502. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
 Claims 1-19 of U.S. Patent No. 10,519,502  recite a microarray comprising oligonucleotides that have identical features to the oligonucleotides of the instant invention.
Therefore,  the invention of U.S. Patent No. 10,519,502  comprising the patented oligonucleotides anticipates the oligonucleotides recited in claims 1-16 and 18 of the instant application.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/Primary Examiner, Art Unit 1639